The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 25, 2014

                                       No. 04-14-00218-CR

                                       Bruno CARMONA,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009CR11004
                        Honorable Philip A. Kazen, Jr., Judge Presiding


                                          ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief. Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.). If the appellant desires to file a pro se brief, he must
do so within thirty days from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the
appellant files a pro se brief, the State may file a responsive brief no later than thirty days after
the date the appellant’s pro se brief is filed in this court. It is further ORDERED that the motion
to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending further order of the
court.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court